F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 22 2005
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    EARL WATSON,

                 Plaintiff-Appellant,

    v.                                                   No. 04-7013
                                                  (D.C. No. CV-03-297-WH)
    COUNTY OF MUSKOGEE, a                                (E.D. Okla.)
    subordinate political entity in the State
    of Oklahoma; CLIFF SINYARD,
    former Sheriff of Muskogee County,
    in his official capacity; SHIRLEY
    SHORES, in her individual and
    official capacity,

                 Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before BRISCOE , ANDERSON , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Plaintiff Earl Watson appeals the district court’s order granting defendants’

motions for summary judgment on his 42 U.S.C. § 1983 claim alleging that

defendants delayed in providing him proper medical care for an eye injury while

he was incarcerated at the Muskogee County Jail. Mr. Watson argues that the

district court erred in granting summary judgment because 1) there was evidence

of deliberate indifference on the part of the County; 2) Mr. Sinyard’s knowledge

could be inferred, he failed to supervise jail personnel, and there was a lack of

policy concerning medical requests at the time of the incident; and 3) Ms. Shores

was personally involved in the circumstances that resulted in the loss of Mr.

Watson’s eye. We review the district court’s grant of summary judgment       de novo ,

applying the same standard as the district court.   Simms v. Okla. ex. rel. Dep’t of

Mental Health & Substance Abuse Servs.       , 165 F.3d 1321, 1326 (10th Cir. 1999).

       Having reviewed the briefs, the record, and the applicable law, we conclude

that the district court correctly decided this case. We therefore AFFIRM the




                                             -2-
judgment for substantially the same reasons stated by the district court in its

Order filed January 5, 2004.



                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                         -3-